SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petrobras discovers new oil accumulation in Farfan area in the Sergipe Basin Rio de Janeiro, January 8, 2015 – Petróleo Brasileiro S.A. – Petrobras announces results of drilling well 9-SES-188D (Petrobras nomenclature) / 9-BRSA-1280D-SES (ANP nomenclature), located at concession area BM-SEAL-11, in block SEAL-M-426, in Sergipe Basin ultra-deep waters. The results confirm the light oil and gas discovery in Farfan area (between 37º and 40º API), as announced to the market on August 9th, 2013. The results presented excellent permoporosity conditions in the turbidities reservoirs with 54 meters thickness. This drilling also presented a new light oil accumulation in a deepest reservoir, with 28 meters thickness and in good permoporosity conditions. Located at 107 km off Aracaju, at 5.7 km off the discovering well and at a water depth of 2,492 meters, the well reached a final depth of 5,900 meters and it is under evaluation now. This accumulation is part of the Sergipe-Alagoas Basin deep-water exploration project, according to Petrobras´ Business and Management Plan for the 2014-2018 period. Petrobras will continue with the Discovery Evaluation Plan, as approved by Brazil’s Petroleum, Natural Gas and Biofuels Agency (ANP). Petrobras is the operator of the consortium (60%) in partnership with IBV-BRASIL (40%). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 8, 2015 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
